Case 17-19271        Doc 40     Filed 04/16/19     Entered 04/16/19 13:30:21          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 19271
         Krystal Lanier
         Michorn Thompson
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/27/2017.

         2) The plan was confirmed on 10/31/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/21/2018.

         5) The case was Dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-19271             Doc 40          Filed 04/16/19      Entered 04/16/19 13:30:21                 Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $6,598.61
           Less amount refunded to debtor                                   $375.01

 NET RECEIPTS:                                                                                                $6,223.60


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $4,046.52
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $273.83
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,320.35

 Attorney fees paid and disclosed by debtor:                            $350.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim        Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for Direc Unsecured          300.00        317.89           317.89           0.00       0.00
 BK OF AMER                                 Unsecured      9,028.00            NA               NA            0.00       0.00
 CAPITALONE                                 Unsecured         760.00           NA               NA            0.00       0.00
 Citibank                                   Unsecured           0.00           NA               NA            0.00       0.00
 City of Chicago - Parking and red Light Ti Unsecured         200.00           NA               NA            0.00       0.00
 Comcast                                    Unsecured         500.00           NA               NA            0.00       0.00
 Commonwealth Edison Company                Unsecured      1,200.00       1,125.93         1,125.93           0.00       0.00
 Cross, Vernita                             Priority            0.00           NA               NA            0.00       0.00
 FIRST PREMIER BANK                         Unsecured         515.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured      42,522.00            NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured            0.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         515.00        515.35           515.35           0.00       0.00
 Mabt/Contfin                               Unsecured         686.00           NA               NA            0.00       0.00
 Midland Funding LLC                        Unsecured         275.00        377.08           377.08           0.00       0.00
 Midland Funding LLC                        Unsecured         668.00        668.17           668.17           0.00       0.00
 Midland Funding LLC                        Unsecured         721.00        721.63           721.63           0.00       0.00
 National Auto Finance Co                   Unsecured           0.00      8,892.35         8,892.35           0.00       0.00
 Peoples Energy Corp                        Unsecured      1,200.00       2,445.52         2,445.52           0.00       0.00
 Portfolio Recovery Associates              Unsecured         450.00        449.63           449.63           0.00       0.00
 Quantum3 Group                             Unsecured         904.00        904.68           904.68           0.00       0.00
 Quantum3 Group                             Unsecured         988.00        988.93           988.93           0.00       0.00
 Quantum3 Group                             Unsecured         243.00        243.84           243.84           0.00       0.00
 Resurgent Capital Services                 Unsecured      3,106.00       3,106.28         3,106.28           0.00       0.00
 Sterling Jewelers Inc DBA Kay Jewelers     Secured        3,062.00       3,062.12         3,062.00      1,772.30     130.95
 Sterling Jewelers Inc DBA Kay Jewelers     Unsecured            NA           0.12             0.12           0.00       0.00
 Stroger Hospital of Cook County            Unsecured      1,000.00            NA               NA            0.00       0.00
 Syncb/Amazon                               Unsecured         236.00           NA               NA            0.00       0.00
 TMobile                                    Unsecured         800.00           NA               NA            0.00       0.00
 Torres Credit Srv                          Unsecured         720.00           NA               NA            0.00       0.00
 TRANSWORLD SYS INC/926                     Unsecured     27,225.00            NA               NA            0.00       0.00
 United States Dept Of Education            Unsecured           0.00    42,338.77        42,338.77            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-19271             Doc 40        Filed 04/16/19    Entered 04/16/19 13:30:21                  Desc        Page 3
                                                         of 4



 Scheduled Creditors:
 Creditor                                             Claim           Claim        Claim         Principal        Int.
 Name                                      Class    Scheduled        Asserted     Allowed          Paid           Paid
 University of Chicago Medical Center   Unsecured         240.00             NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                      Claim           Principal                 Interest
                                                                    Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                                $0.00             $0.00                    $0.00
       Mortgage Arrearage                                              $0.00             $0.00                    $0.00
       Debt Secured by Vehicle                                         $0.00             $0.00                    $0.00
       All Other Secured                                           $3,062.00         $1,772.30                  $130.95
 TOTAL SECURED:                                                    $3,062.00         $1,772.30                  $130.95

 Priority Unsecured Payments:
        Domestic Support Arrearage                                     $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                       $0.00                 $0.00                $0.00
        All Other Priority                                             $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                       $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                   $63,096.17                    $0.00                $0.00


 Disbursements:

           Expenses of Administration                                   $4,320.35
           Disbursements to Creditors                                   $1,903.25

 TOTAL DISBURSEMENTS :                                                                                   $6,223.60




UST Form 101-13-FR-S (9/1/2009)
Case 17-19271        Doc 40      Filed 04/16/19     Entered 04/16/19 13:30:21            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
